Citation Nr: 1030155	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-09 603	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a left lower leg 
disability.

3. Entitlement to service connection for hallux valgus of the 
left foot.

4. Entitlement to service connection for tremors in the left 
hand.

5. Entitlement to service connection for tremors in the right 
hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1966 to April 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  In the Veteran's March 2008 VA Form 9, 
substantive appeal, he requested a videoconference hearing before 
the Board.  Such a hearing was scheduled for August 9, 2010.  On 
the day of the hearing, he withdrew his request for a hearing in 
writing.


FINDING OF FACT

On August 9, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran in 
writing that he intended to withdraw his appeals seeking service 
connection for a left ankle disability, left lower leg 
disability, hallux valgus of the left foot, and tremors in both 
hands; there is no question of fact or law remaining before the 
Board in these matters.


CONCLUSION OF LAW

Regarding the claims of service connection for a left ankle 
disability, left lower leg disability, hallux valgus of the left 
foot, tremors in the left hand, and tremors in the right hand, 
the criteria for withdrawal of an appeal by the appellant are 
met; the Board has no further jurisdiction in these matters.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  However, given the appellant's expression 
of intent to withdraw his appeals in the matters of service 
connection for a left ankle disability, left lower leg 
disability, hallux valgus of the left foot, tremors in the left 
hand, and tremors in the right hand, further discussion of the 
impact of the VCAA on the matters is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal, which fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on August 9, 2010, the appellant withdrew 
his appeals seeking service connection for a left ankle 
disability, left lower leg disability, hallux valgus of the left 
foot, tremors in the left hand, and tremors in the right hand.  
Hence, there is no allegation of error of fact or law for 
appellate consideration on these claims.  Accordingly, the Board 
does not have jurisdiction to consider an appeal in these 
matters, and the appeals must be dismissed.





ORDER

The appeals seeking service connection for a left ankle 
disability, left lower leg disability, hallux valgus of the left 
foot, tremors in the left hand, and tremors in the right hand are 
dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


